 
 
I 
111th CONGRESS
2d Session
H. R. 5264 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2010 
Mr. Conyers (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize appropriations for the Department of Justice for fiscal year 2011. 
 
 
1.Short titleThis Act may be cited as the Department of Justice Appropriations Authorization Act, Fiscal Year 2011. 
2.Sums authorized to be appropriated for fiscal year 2011There are authorized to be appropriated for fiscal year 2011, to carry out the activities of the Department of Justice (including any bureau, office, board, division, commission, subdivision, unit, or other component thereof) not otherwise authorized, the following: 
(1)General administrationFor General Administration: $223,336,000. 
(2)Administrative Review and AppealsFor administration of pardon and clemency petitions and for immigration-related activities: $319,220,000. 
(3)Office of Inspector GeneralFor the Office of Inspector General: $88,792,000. 
(4)General Legal ActivitiesFor General Legal Activities: $976,389,000.  
(5)Antitrust divisionFor the Antitrust Division: $167,028,000. 
(6)United States AttorneysFor United States Attorneys: $2,041,269,000. 
(7)Federal Bureau of InvestigationFor the Federal Bureau of Investigation: $8,165,791,000. 
(8)United States Marshals ServiceFor the United States Marshals Service: $1,207,159,000. 
(9)Federal Prison SystemFor the Federal Prison System, including the National Institute of Corrections: $6,803,512,000. 
(10)Drug Enforcement AdministrationFor the Drug Enforcement Administration: $2,130,117,000. 
(11)Bureau of Alcohol, Tobacco, Firearms, and ExplosivesFor the Bureau of Alcohol, Tobacco, Firearms, and Explosives: $1,162,986,000. 
(12)Fees and Expenses of WitnessesFor Fees and Expenses of Witnesses: $270,000,000. 
(13)Interagency Crime and Drug EnforcementFor Interagency Crime and Drug Enforcement: $579,319,000, for expenses not otherwise provided for, for the investigation and prosecution of persons involved in organized crime drug trafficking, except that any funds obligated from appropriations authorized by this paragraph may be used under authorities available to the organizations reimbursed from such funds. 
(14)Foreign Claims Settlement CommissionFor the Foreign Claims Settlement Commission: $2,159,000. 
(15)Community Relations ServiceFor the Community Relations Service: $12,606,000. 
(16)Assets Forfeiture FundFor expenses authorized by section 524(c) of title 28, United States Code: $20,990,000. 
(17)United States Parole CommissionFor the United States Parole Commission: $13,582,000. 
(18)Federal Detention TrusteeFor expenses of the Federal Detention Trustee: $1,533,863,000. 
(19)Office of Justice ProgramsFor administrative expenses of the Office of Justice Programs: $216,396,000 (including the expenses of the Office of Audit, Assessment, and Management). 
(20)Office on Violence Against WomenFor administrative expenses of the Office on Violence Against Women: $22,735,000. 
(21)Community Oriented Policing Services OfficeFor administrative expenses of the Community Oriented Policing Services Office: $40,312,000. 
(22)National Drug Intelligence CenterFor the National Drug Intelligence Center: $44,580,000. 
(23)Justice Information Sharing TechnologyFor Justice Information Sharing Technology: $179,785,000. 
(24)Law Enforcement Wireless CommunicationsFor Law Enforcement Wireless Communications: $207,727,000. 
(25)National Security DivisionFor the National Security Division: $99,537,000. 
 
